Exhibit 10.1




THIRD AMENDMENT TO LEASE


THIRD AMENDMENT TO LEASE dated as of this 23rd day of May, 2018 (the “Third
Amendment Effective Date”) by and between BP BAY COLONY LLC, a Delaware limited
liability company (“Landlord”), and RADIUS HEALTH, INC., a Delaware corporation
(“Tenant”).


RECITALS


By Lease dated May 14, 2014 (the “Lease”), Landlord did lease to Tenant, and
Tenant did hire and lease from Landlord, certain premises containing
approximately 8,490 square feet of rentable floor area located on the first
(1st) floor (referred to in the First Amendment (hereinafter defined) as the
“Initial Premises”) of the building known and numbered as 950 Winter Street,
Waltham, Massachusetts (the “Building”).


By First Amendment to Lease dated as of September 9, 2015 (the “First
Amendment”), Tenant (i) leased from Landlord an additional 8,176 square feet of
rentable floor area located on the first (1st) floor of the Building, which
space is shown on Exhibit A attached to such First Amendment (referred to in the
First Amendment as the “Expansion Premises 1”), (ii) leased from Landlord an
additional 10,542 square feet of rentable floor area (referred to in the First
Amendment as the “Rentable Floor Area of the Expansion Premises 2”) located on
the first (1st) floor of the Building, which space is shown on Exhibit B
attached to such First Amendment (referred to in the First Amendment as the
“Expansion Premises 2”), and (iii) extended the Term of the Lease, upon all of
the same terms and conditions set forth in the Lease except as set forth in the
First Amendment.


By Second Amendment to Lease dated as of April 22, 2016 (the “Second
Amendment”), Landlord and Tenant agreed to increase the size of Expansion
Premises 1 by 432 square feet of rentable floor area, upon all of the same terms
and conditions set forth in the Lease except as set forth in the Second
Amendment.


Landlord and Tenant have agreed that the Expansion Premises 2 contains 9,455
square feet of rentable floor area, which is 1,087 square feet (the “Expansion
Premises 2 Square Footage Delta”) less than the 10,542 square feet of rentable
floor area that is set forth as the “Rentable Floor Area of the Expansion
Premises 2” in the First Amendment, and the parties are entering into this Third
Amendment to Lease (this “Third Amendment”) to set forth said agreement and to
otherwise amend the Lease as set forth herein.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:




1.Expansion 2 Premises







--------------------------------------------------------------------------------





Effective as of June 1, 2018, the “Rentable Floor Area of the Expansion Premises
2” shall be 9,455 square feet of rentable floor area and the “Rentable Floor
Area of the Premises” shall be 26,553 square feet of rentable floor area. For
the avoidance of doubt, the parties acknowledge and agree that Exhibit B
attached to the First Amendment accurately depicts the Expansion Premises 2
containing 9,455 square feet of rentable floor area.


2.    Annual Fixed Rent for Expansion Premises 2


(A)Effective as of June 1, 2018, Section 3(C) of the First Amendment is deleted
in its entirety and replaced with the following:


“(C)    Commencing on June 1, 2018, Annual Fixed Rent with respect to Expansion
Premises 2 shall be payable as follows:


Period:
Rate PSF:
Annual Rate:
June 1, 2018 through
November 8, 2018
$38.00
$359,290.00
November 9, 2018 through
November 8, 2019
$39.00
$368,745.00
November 9, 2019 through
January 31, 2021
$40.00
$378,200.00

”


(B)Within sixty (60) days following the Third Amendment Effective Date, Landlord
shall make a one-time lump sum payment to Tenant in the amount of Sixty-Three
Thousand Two Hundred Forty-Two and 00/100 Dollars ($63,242.00), which shall
constitute reimbursement in full for the Annual Fixed Rent attributable to the
Expansion Premises 2 Square Footage Delta paid by Tenant to Landlord for the
period from the Expansion Premises 2 Commencement Date through May 31, 2018.


3.Parking. The parties acknowledge and agree that the Number of Parking Spaces
is currently eighty-two (82), and they further acknowledge and agree that,
notwithstanding anything in the Lease or this Third Amendment to the contrary,
the Number of Parking Spaces shall not be impacted by this Third Amendment.
   
4.    Defined Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.


5.    Ratification of Lease. Except as herein amended, the Lease shall remain
unchanged and in full force and effect. All references to the “Lease” shall be
deemed to be references to the Lease, as previously amended by the First
Amendment and the Second Amendment and as amended by this Third Amendment.




2

--------------------------------------------------------------------------------





6.    Authority. Each of Landlord and Tenant hereby represents and warrants to
the other that all necessary action has been taken to enter this Third Amendment
and that the person signing this Third Amendment on its behalf has been duly
authorized to do so.


7.    Counterparts. This Third Amendment may be executed in counterparts, and
such counterparts together shall constitute but one original of the Third
Amendment. Each counterpart shall be equally admissible in evidence, and each
original shall fully bind each party who has executed it. Provided it is
accompanied by the final version of this Third Amendment (including all
exhibits, if any), an executed signature page of this Third Amendment delivered
by facsimile or as a PDF or a similar attachment to an email shall constitute
effective delivery of this Third Amendment by the party so delivering the same
for all purposes with the same force and effect as the delivery of an executed
original counterpart.


--SIGNATURE PAGE FOLLOWS --


3

--------------------------------------------------------------------------------





EXECUTED as of the date and year first above written.




WITNESS: /s/ BP Bay Colony LLC
 
LANDLORD:
 
 
 
 
 
BP BAY COLONY LLC, a Delaware limited liability company
 
By:  BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member
 
By:  BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member
 
By:  BOSTON PROPERTIES, INC., a Delaware corporation, its general partner 
 
 
 
 
 
 
By:
/s/ David C. Provost
 
 
 
Name:
David C. Provost
 
 
 
Title:
Senior Vice President









 
 
TENANT:
 
 
 
WITNESS: /s/ Jon Mahlowitz
 
RADIUS HEALTH, INC., a Delaware corporation
 
 
 
 
 
By:
/s/ Jose Carmona
 
 
Name:
Jose Carmona
 
 
Title:
Senior Vice President, Chief Financial Officer
 
 
 
 





                        




4